 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 RASHON K. KING,                                         Case No.: 2:19-cv-00750-APG-CWH

 4          Plaintiff                                                      Order

 5 v.

 6 BAKER, et al.,

 7          Defendant

 8         This case was assigned to the unofficial southern division of this Court. However,

 9 petitioner Rashon King is in custody at the Lovelock Correctional Center. Under Local Rule

10 IA 1-8(a), a pro se inmate must proceed in the unofficial division of the court in which the

11 inmate is held when the matter is commenced.

12         IT THEREFORE IS ORDERED that this action is transferred to the unofficial northern

13 division of this court for all further proceedings. The clerk of the court shall transfer and reopen

14 this matter as a new action under a new docket number in the northern division, and the action

15 under this docket number shall be closed, without prejudice to petitioner regarding any federal

16 limitation period and filing fee.

17         Dated this 3rd day of May, 2019.

18
                                                                 ______________________________
19                                                               ANDREW P. GORDON
                                                                 United States District Judge
20

21

22

23
